Title: From John A. Shaw to Thomas Boylston Adams, 27 June 1825
From: Shaw, John A.
To: Adams, Thomas Boylston


				
					Sir
					Thomaston June 27th 1825
				
				I wish you would have the goodness to speak to your Brother concerning my tending the Light on Owlshead in Thomaston as it is near don & as I live near By & can tend it cheaper than any other Person if you will attend to this you will, Obb / Yours With Respect.
				
					John A Shaw
				
				
					NB if your Brother is not at Quincy I wish you would Wright him
				
			